PER CURIAM.
*56Petitioner seeks review of disciplinary action taken by the Superintendent of Oregon State Penitentiary. Petitioner was convicted in circuit court of attempted murder for his assault upon another inmate while both were serving sentences in OSP, and received a consecutive prison term. Subsequently, for the same assault the Superintendent imposed two years in segregation sanction under Prison Rule No. 4. He claims he was thus subjected to double jeopardy for the same offense.
Where the administrative sanction is first and the criminal sentence second, it is not double jeopardy. State v. Kennedy, 253 Or 145, 453 P2d 658 (1969); State v. Bowling, 1 Or App 103, 459 P2d 454 (1969).
It is no different when, as at bar, the sentence and the sanction are reversed in order. The criminal offense is prosecuted because a specific criminal law is violated; the sanction is imposed because the petitioner’s act is a breach of prison discipline and sanctions therefor are necessary to preserve order in the institution.
Affirmed.